DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim(s) 10 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term “normal” in claim 10 is a relative term which renders the claim indefinite.  The term “normal” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  Accordingly, it is unclear what precisely is required by “normal use”.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1-2, 6, and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mitsuhashi (US 2013/0219703 A1).
Regarding claim 1, Mitsuhashi discloses a nonaqueous electrolyte energy storage device ([0066]) comprising a positive electrode having a positive composite that contains a phosphorous atom 1/3Ni1/3Co1/3O2, [0053]).
With respect to the limitations “wherein in a spectrum of the positive composite…” in lines 4-5, it is submitted that such limitations are simply measurements of, and thus descriptions of, inherent properties of the recited positive composite.  
Applicant discloses that a peak of P2p that appears within the range of 134.7 eV or less (in the XPS spectrum) is a peak of a phosphorous atom derived from a phosphorous oxo acid such as phosphonic acid (see Instant Specification [0017]).  Applicant further discloses that the phosphorous oxo acid is exemplified by phosphoric acid, phosphonic acid, phosphonic acid, pyrophosphoric acid, and polyphosphoric acid (see Instant Specification [0122]).
Accordingly, it is reasonably interpreted that the presence of a phosphorous oxo acid in the positive electrode composite is critical to the recited observed XPS peak such that it would fulfil the recited measurements and necessarily possess the inherent properties.  
Mitsuhashi discloses a positive electrode having a positive composite that contains a phosphorous atom (phosphate compound, [0026]), and further discloses that suitable organophosphates include phosphoric acid or phosphonic acid ([0059]).
It is submitted that the positive electrode composite of Mitsuhashi is substantially similar to the instant positive composite such that the disclosed composite would reasonably possess the same properties and exhibit the same results.  
Therefore, it is submitted that before the time of the effective filing date, one having ordinary skill in the art would find such properties obvious over the disclosed composite of Mitsuhashi.  The skilled artisan would reasonably find that the disclosed composite is so similar to the instant composite, i.e. both containing a certain phosphorous-based acid, that the prior art composite would also exhibit a peak position for P2p observed in XPS at 134.7 eV or less.
Regarding claim 2, Mitsuhashi discloses all of the claim limitations as set forth above.
Mitsuhashi further discloses that the lithium-transition metal oxide is e.g. LiMn1/3Ni1/3Co1/3O2 ([0053]), which falls within the recited limitation.
Regarding claim 6, Mitsuhashi discloses all of the claim limitations as set forth above.
Mitsuhashi further discloses that the positive composite further contains a fluororesin binder (e.g. PVDF, [0055]) and a basic substance (e.g. metal powders such as aluminum powder or zinc oxide, [0061]).
Regarding claim 10, Mitsuhashi discloses all of the claim limitations as set forth above.
With respect to the limitations “wherein, in normal use…”, it has been held that a recitation with respect to the manner in which the claimed article is intended to be employed does not differentiate the claimed article from a prior art article satisfying the claimed structural limitations (see MPEP 2114(II)).  Therefore, while the intended use language of the claim has been considered, it is noted that the prior art battery is capable of performing the functions as claimed because Mitsuhashi discloses a substantially similar battery, i.e. a battery having a certain positive composite, which allows for the prior art to perform the functions as claimed.
Claim(s) 3-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mitsuhashi (US 2013/0219703 A1) as applied to claim 2 above, in view of Endo (US 2014/0306151 A1).
Regarding claim 3, Mitsuhashi discloses all of the claim limitations as set forth above.
Mitsuhashi discloses that the lithium-transition metal oxide is e.g. LiMn1/3Ni1/3Co1/3O2 ([0053]), but does not disclose the metal oxide being “lithium-excess”, i.e.  > 0.
Endo teaches active materials for nonaqueous electrolyte secondary batteries (Title).  Endo teaches that an active material contains a lithium transition metal composite oxide which has a crystal structure of an -NaFeO2 type and is represented by a certain compositional formula (see [0022]).  Endo 
Mitsuhashi and Endo are analogous prior art to the current invention because they are concerned with the same field of endeavor, namely nonaqueous energy storage devices.
Before the effective filing date of the current invention, it would have been obvious to one having ordinary skill in the art to utilize a lithium transition metal composite oxide which has a crystal structure of an -NaFeO2 type and is represented by a certain compositional formula in the positive composite of Mitsuhashi with the reasonable expectation that doing so would provide for a large discharge capacity and excellent high rate discharge performance, as suggested by Endo.
Accordingly, modified Mitsuhashi discloses the recited lithium-transition metal composite oxide with  > 0 (Endo: [0022]) and a molar ratio of Mn to Me is larger than 0.5 (Endo: 0.65 to 0.71, [0037]).
Regarding claims 4 and 5, modified Mitsuhashi discloses all of the claim limitations as set forth above.
Modified Mitsuhashi further discloses that the lithium transition metal composite oxide has an -NaFeO2 type crystal structure (Endo: [0022]).
With respect to the limitations “in the spectrum of the positive composite, a peak height ratio…is 2 or less” (claim 4) or “…is 1 or less” (claim 5), it is submitted that such limitations are simply measurements of, and thus descriptions of, inherent properties of the recited positive composite.  
Applicant discloses that the recited peak height ratio means that a phosphorous atom containing film sufficient for suppressing side reactions is formed (for 2 or less), and that the content of phosphorous atoms in the formed film is high (for 1 or less) (see Instant Specification [0022-0023]).  Applicant further discloses that the phosphorous oxo acid is added as 1 mass% based on the mass of the positive electrode active material (see Instant Specification [0136]).

Mitsuhashi discloses a positive electrode having a positive composite that contains a phosphorous atom (phosphate compound, [0026]), and further discloses that suitable organophosphates include phosphoric acid or phosphonic acid ([0059]).  Mitsuhashi further discloses that the phosphate should be included in preferably 1 part by mass or less with respect to the mass of the positive electrode active material ([0060]).
It is submitted that the positive electrode composite of modified Mitsuhashi is substantially similar to the instant positive composite such that the disclosed composite would reasonably possess the same properties and exhibit the same results.  
Therefore, it is submitted that before the time of the effective filing date, one having ordinary skill in the art would find such properties obvious over the disclosed composite of modified Mitsuhashi.  The skilled artisan would reasonably find that the disclosed composite is so similar to the instant composite, i.e. both containing a certain phosphorous-based acid in a certain amount, that the prior art composite would also exhibit a peak height ratio of 2 or less (claim 4), or 1 or less (claim 5).
Claim(s) 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mitsuhashi (US 2013/0219703 A1) as applied to claim 6 above, in view of Tan et al. (US 2014/0315097 A1).
Regarding claim 7, Mitsuhashi discloses all of the claim limitations as set forth above.
Mitsuhashi discloses that the positive composite contains a basic substance (e.g. metal powders such as aluminum powder or zinc oxide, [0061]), but does not explicitly disclose that the basic substance is calcium-containing particles.  
Tan et al. teaches devices, systems, and methods of producing high energy density batteries (Abstract).  Tan et al. teaches that a non-aqueous cathode and/or anode may comprise additives that 6 salt, and exemplifies such additives as basic oxides such as silica gel, calcium sulfate, aluminum oxide, and aluminum hydroxide ([0113]).
Mitsuhashi and Tan et al. are analogous prior art to the current invention because they are concerned with the same field of endeavor, namely nonaqueous energy storage devices.
Before the effective filing date of the current invention, it would have been obvious to one having ordinary skill in the art to utilize calcium sulfate in the positive composite of Mitsuhashi with the reasonable expectation that doing so would prevent absorption of impurity water, thus preventing excess generation of acids, as suggested by Tan et al.
Claim(s) 8 and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mitsuhashi (US 2013/0219703 A1) as applied to claim 1 above, in view of Abe et al. (US 2016/0079629 A1).
Regarding claims 8 and 9, Mitsuhashi discloses all of the claim limitations as set forth above.
Mitsuhashi discloses a nonaqueous electrolyte containing ethylene carbonate ([0083]), but does not disclose the electrolyte containing a fluorinated carbonate.
Abe et al. teaches a nonaqueous electrolyte secondary battery (Title).  Abe et al. teaches that the nonaqueous electrolyte includes (A) a nonfluorinated cyclic carbonate, (B) a fluorinated cyclic carbonate, and (C) a fluorinated acyclic carbonate (Abstract).  Abe et al. teaches that such an electrolyte provides for a lithium ion secondary battery which exhibits excellent output characteristics and suppresses decline in power characteristics for a long period (Abstract).  Abe et al. further teaches that the volumetric ratio A:B is preferably in the range of 99:1 to 50:50 in order to enhance oxidation resistance ([0046]).
Mitsuhashi and Abe et al. are analogous prior art to the current invention because they are concerned with the same field of endeavor, namely nonaqueous energy storage devices.

Furthermore, although Abe et al. does not explicitly disclose a content of the fluorinated carbonate being 15 mass% or less, it would have been obvious to one having ordinary skill in the art before the time of the effective filing date of the current invention to select the overlapping portions of the disclosed ranges (e.g. 99:1 is ~1 mass%) because selection of overlapping portions of ranges has been held to be a prima facie case of obviousness (see MPEP 2144.05 (I)).
Claim(s) 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mitsuhashi (US 2013/0219703 A1) in view of Abe et al. (US 2016/0079629 A1).
Regarding claim 17, Mitsuhashi discloses a nonaqueous electrolyte energy storage device ([0066]) comprising a positive electrode having a positive composite that contains a phosphorous atom (phosphate compound, [0026]) and a lithium-transition metal complex oxide containing manganese (e.g. LiMn1/3Ni1/3Co1/3O2, [0053]).
With respect to the limitations “wherein in a spectrum of the positive composite…” in lines 5-6, it is submitted that such limitations are simply measurements of, and thus descriptions of, inherent properties of the recited positive composite.  
Applicant discloses that a peak of P2p that appears within the range of 134.7 eV or less (in the XPS spectrum) is a peak of a phosphorous atom derived from a phosphorous oxo acid such as phosphonic acid (see Instant Specification [0017]).  Applicant further discloses that the phosphorous oxo acid is exemplified by phosphoric acid, phosphonic acid, phosphonic acid, pyrophosphoric acid, and polyphosphoric acid (see Instant Specification [0122]).
Accordingly, it is reasonably interpreted that the presence of a phosphorous oxo acid in the positive electrode composite is critical to the recited observed XPS peak such that it would fulfil the recited measurements and necessarily possess the inherent properties.  
Mitsuhashi discloses a positive electrode having a positive composite that contains a phosphorous atom (phosphate compound, [0026]), and further discloses that suitable organophosphates include phosphoric acid or phosphonic acid ([0059]).
It is submitted that the positive electrode composite of Mitsuhashi is substantially similar to the instant positive composite such that the disclosed composite would reasonably possess the same properties and exhibit the same results.  
Therefore, it is submitted that before the time of the effective filing date, one having ordinary skill in the art would find such properties obvious over the disclosed composite of Mitsuhashi.  The skilled artisan would reasonably find that the disclosed composite is so similar to the instant composite, i.e. both containing a certain phosphorous-based acid, that the prior art composite would also exhibit a peak position for P2p observed in XPS at 134.7 eV or less.
Mitsuhashi further discloses a nonaqueous electrolyte containing ethylene carbonate ([0083]), but does not disclose the electrolyte containing a fluorinated carbonate.
Abe et al. teaches a nonaqueous electrolyte secondary battery (Title).  Abe et al. teaches that the nonaqueous electrolyte includes (A) a nonfluorinated cyclic carbonate, (B) a fluorinated cyclic carbonate, and (C) a fluorinated acyclic carbonate (Abstract).  Abe et al. teaches that such an electrolyte provides for a lithium ion secondary battery which exhibits excellent output characteristics and suppresses decline in power characteristics for a long period (Abstract).  Abe et al. further teaches that the volumetric ratio A:B is preferably in the range of 99:1 to 50:50 in order to enhance oxidation resistance ([0046]).
Mitsuhashi and Abe et al. are analogous prior art to the current invention because they are concerned with the same field of endeavor, namely nonaqueous energy storage devices.
Before the effective filing date of the current invention, it would have been obvious to one having ordinary skill in the art to utilize the nonaqueous electrolyte of Abe et al. in the battery of Mitsuhashi with the reasonable expectation that doing so would provide for a lithium ion battery which exhibits excellent output characteristics and suppresses decline in power characteristics for a long period, as suggested by Abe et al.
Furthermore, although Abe et al. does not explicitly disclose a content of the fluorinated carbonate being 15 mass% or less, it would have been obvious to one having ordinary skill in the art before the time of the effective filing date of the current invention to select the overlapping portions of the disclosed ranges (e.g. 99:1 is ~1 mass%) because selection of overlapping portions of ranges has been held to be a prima facie case of obviousness (see MPEP 2144.05 (I)).
Claim(s) 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mitsuhashi (US 2013/0219703 A1) in view of Endo (US 2014/0306151 A1).
Regarding claim 18, Mitsuhashi discloses a nonaqueous electrolyte energy storage device ([0066]) comprising a positive electrode having a positive composite that contains a phosphorous atom (phosphate compound, [0026]) and a lithium-transition metal complex oxide containing manganese (e.g. LiMn1/3Ni1/3Co1/3O2, [0053]).
Mitsuhashi discloses that the lithium-transition metal oxide is e.g. LiMn1/3Ni1/3Co1/3O2 ([0053]), but does not disclose the metal oxide being “lithium-excess”, i.e.  > 0.
Endo teaches active materials for nonaqueous electrolyte secondary batteries (Title).  Endo teaches that an active material contains a lithium transition metal composite oxide which has a crystal structure of an -NaFeO2 type and is represented by a certain compositional formula (see [0022]).  Endo teaches that such an active material provides for a large discharge capacity and excellent high rate discharge performance ([0028]).
Mitsuhashi and Endo are analogous prior art to the current invention because they are concerned with the same field of endeavor, namely nonaqueous energy storage devices.
Before the effective filing date of the current invention, it would have been obvious to one having ordinary skill in the art to utilize a lithium transition metal composite oxide which has a crystal structure of an -NaFeO2 type and is represented by a certain compositional formula in the positive composite of Mitsuhashi with the reasonable expectation that doing so would provide for a large discharge capacity and excellent high rate discharge performance, as suggested by Endo.
Accordingly, modified Mitsuhashi discloses the recited lithium-transition metal composite oxide has an -NaFeO2 type crystal structure (Endo: [0022] with a molar ratio of Li to Me larger than 1 (Endo: 1.25 to 1.425, Abstract) and a molar ratio of Mn to Me larger than 0.5 (Endo: 0.65 to 0.71, [0037]).
With respect to the limitations “in the spectrum of the positive composite, a peak height ratio…is 2 or less”, it is submitted that such limitations are simply measurements of, and thus descriptions of, inherent properties of the recited positive composite.  
Applicant discloses that the recited peak height ratio means that a phosphorous atom containing film sufficient for suppressing side reactions is formed (for 2 or less), and that the content of phosphorous atoms in the formed film is high (for 1 or less) (see Instant Specification [0022-0023]).  Applicant further discloses that the phosphorous oxo acid is added as 1 mass% based on the mass of the positive electrode active material (see Instant Specification [0136]).
Accordingly, it is reasonably interpreted that the presence of a certain amount of phosphorous oxo acid in the positive electrode composite is critical to the recited peak height ratio such that it would fulfil the recited measurements and necessarily possess the inherent properties.  
Mitsuhashi discloses a positive electrode having a positive composite that contains a phosphorous atom (phosphate compound, [0026]), and further discloses that suitable organophosphates include phosphoric acid or phosphonic acid ([0059]).  Mitsuhashi further discloses that the phosphate should be included in preferably 1 part by mass or less with respect to the mass of the positive electrode active material ([0060]).
It is submitted that the positive electrode composite of modified Mitsuhashi is substantially similar to the instant positive composite such that the disclosed composite would reasonably possess the same properties and exhibit the same results.  
Therefore, it is submitted that before the time of the effective filing date, one having ordinary skill in the art would find such properties obvious over the disclosed composite of modified Mitsuhashi.  The skilled artisan would reasonably find that the disclosed composite is so similar to the instant composite, i.e. both containing a certain phosphorous-based acid in a certain amount, that the prior art composite would also exhibit a peak height ratio of 2 or less.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES M ERWIN whose telephone number is (571)272-3101.  The examiner can normally be reached on Monday-Friday: 6am-3pm PDT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Basia Ridley can be reached on (571)272-1453.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JAMES M ERWIN/Primary Examiner, Art Unit 1725                                                                                                                                                                                                        02/12/2021